t c summary opinion united_states tax_court darin warfield and sharon hardin petitioners v commissioner of internal revenue respondent docket no 16306-05s filed date darin warfield and sharon hardin pro_se james h harris jr for respondent ruwe judge this case was heard pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure for and dollar_figure for and an accuracy-related_penalty under sec_6662 of dollar_figure for after concessions by the parties the issues for decision are whether petitioners are entitled to deduct dollar_figure and dollar_figure in cash charitable_contributions on their and returns respectively whether petitioners are entitled to deduct a dollar_figure noncash charitable_contribution on each of their and returns and whether petitioners are liable for the sec_6662 accuracy-related_penalty for some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioners resided in coatesville pennsylvania respondent disallowed deductions for student_loan interest in and but has since conceded those deductions respondent disallowed an education credit of dollar_figure for and dollar_figure for petitioners stipulated that they did not have any qualified_higher_education_expenses in or respondent determined unreported pension or annuity income of dollar_figure for but was unable to verify these amounts from the third parties and conceded that issue respondent originally disallowed petitioner’s entire deductions for cash charitable_contributions of dollar_figure in and dollar_figure for but respondent and sharon hardin have stipulated that ms hardin made dollar_figure and dollar_figure in charitable_contributions to hutchinson memorial u a m e church in and respectively petitioners timely filed returns for the taxable_year sec_2002 and petitioners’ returns were prepared by chester muhammad during the examination petitioners provided respondent’s agent with computerized lists showing contributions allegedly made to the calvary bible church the church by darin warfield and by sharon hardin during and the lists for darin warfield show cash contributions of dollar_figure on date and dollar_figure every week thereafter totaling dollar_figure in and cash contributions of dollar_figure on date and dollar_figure every week thereafter totaling dollar_figure in the lists for sharon hardin show the same amounts contributed in both and as the lists for darin warfield none of the lists provided by petitioners are dated or signed by a member of the church petitioners provided to respondent’s counsel identical lists for and except for the fact that the caption calvary bible church had been eliminated subsequently sharon hardin provided substantiation for contributions that she made to hutchinson memorial u a m e church see supra note discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioners have not met the requirements of sec_7491 because they have not met the substantiation requirements or introduced credible_evidence regarding the deductions at issue charitable deductions deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the claimed deduction rule a 503_us_79 292_us_435 sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 in general the regulations require a taxpayer to maintain for each contribution of money one of the following a canceled check a receipt from the donee a receipt is required to contain the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs or in the absence of a check or receipt other reliable written records sec_1_170a-13 income_tax regs for a contribution of property other than money taxpayers must maintain for each contribution a receipt showing the name of the donee the date and location of the contribution and a description of the property sec_1_170a-13 income_tax regs where it is impractical to obtain a receipt taxpayers must maintain other written records indicating the name and address of the donee the date and location of the donation a description of the property and its fair_market_value at the time the contribution was made id sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs which applies to both money and property contributions provides special rules to determine the reliability of records on the basis of all the facts and circumstances of the particular case and further provides factors to consider in making this determination including whether the writing that evidences the contribution was written contemporaneously and whether the taxpayer keeps regular records of the contributions petitioners produced no canceled checks or receipts of their cash contributions that are still at issue the only record sec_5 sec_1_170a-13 income_tax regs provides that the reliability rules for records of money contributions also apply to records of property contributions petitioners provided for the cash contributions still at issue were the lists which were created by their tax accountant showing weekly payments to the church sharon hardin admitted that these were prepared because she did not have any other proof at the time petitioners provided no testimony or documentation regarding their deductions for noncash contributions we find that petitioners failed to provide reliable evidence to prove that they made the charitable_contributions still in dispute we hold that petitioners are not entitled to any deductions for charitable_contributions in excess of the amounts conceded by respondent sec_6662 with respect to the accuracy-related_penalty under sec_6662 the commissioner has the burden of production sec_7491 to prevail the commissioner must produce sufficient evidence that it is appropriate to apply the penalty to the taxpayer 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of supplying sufficient evidence to persuade the court that the commissioner’s determination is incorrect id pincite sec_6662 provides an accuracy-related_penalty equal to percent of the underpayment required to be shown on a return due to negligence or disregard of rules or regulations sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see higbee v commissioner supra pincite this determination is made based on all the relevant facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant higbee v commissioner supra pincite petitioners have failed to keep adequate_records or to substantiate properly the items in question respondent has provided sufficient evidence to meet his burden of production petitioners have not produced evidence to prove that respondent’s determination of negligence is incorrect we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
